DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 6/28/21 to the restriction requirement of 12/31/20 has been received.  Without traverse, Applicant has elected methods of assaying/measuring/determining levels of sTNFRI and IL-6 and kits for assaying/measuring/determining levels of sTNFRI and IL-6.    
Claims 1-14 are pending and are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the measurement of the level of the biomarker of the subject of claim 1” in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-14 refer to claim 1; however, claims 10-14 are not required to perform the steps of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. However, Applicant is cautioned to avoid lack of antecedent basis issues (see “the at least one biomarker”, “the panel”, and “the pretreated subjects” in claims 10-14) if amending claim 10.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining a biological sample from a subject, assaying a level of a biomarker in the sample, and determining whether the subject is treatment naïve or has recited at least one treatment, does not reasonably provide enablement for methods of determining whether a subject has progressing prostate cancer based on whether the level of just any biomarker in just any sample from the subject is above or below just any cutoff value listed in Table I or Table II of the instant specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the 
The instant claims are drawn to methods of determining whether a subject has progressing prostate cancer based on whether the level of just any biomarker in just any sample from the subject is above or below just any cutoff value listed in Table I or Table II of the instant specification.  This includes highly unpredictable contradictory methods wherein levels above a cutoff are equally indicative of rapid progression and not rapid progression of a lung cancer. This further includes methods wherein “the biomarker” compared to the cutoff is not a biomarker disclosed by the instant specification. This further includes methods where no biomarkers of the instant specification are assayed (note the claims do not require all biomarkers of a “panel” to be assayed). 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses methods of obtaining a biological sample from a subject, assaying a level of a biomarker in the sample, and determining whether the subject is treatment naïve or has recited at least one treatment. The specification does not demonstrate methods of determining whether a subject has progressing prostate cancer based on whether the level of just any biomarker in just any sample from the subject is above or below just any cutoff value listed in Table I or Table II of the instant specification. 
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease is quite high.  The state of the prior art dictates that one of skill  (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of determining whether a subject has progressing prostate cancer based on whether the level of just any biomarker in just any sample from the subject is above or below just any cutoff value listed in Table I or Table II of the instant specification, and Applicant has not enabled said methods because it would require undue experimentation to determine which levels of which biomarkers in which samples would function as claimed using cutoffs of Tables I and II. 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilic et al (The Journal of Thoracic and Cardiovascular Surgery, 2008, 136(1): 199-204).
Kilic et al teaches a kit using reagents for measuring sTNFRI and IL-6 levels in wells of the kit comprising 25 l of serum from a subject (see Luminex Cancer-related Protein Profiling on page 200 and Table 1, in particular). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-9 are directed to abstract ideas because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are: the “determining whether the subject is treatment naïve or has received at least one treatment” of claim 1, the “comparing” of claim 1, and the “determining whether subject’s level is above or below” of claim 1. It is noted claim 9 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see page 14 of the October 2019 Patent Eligibility Guidance Update). Therefore, the treatment step of claim 9 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a biological sample, such as blood or serum, from a subject and assaying the level of one or more biomarkers in the sample (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Further, the prior art of Riordan et al (Microbial Ecology in Health and Disease, 2007, 19: 7-16), Kilic et al (The Journal of Thoracic and Cardiovascular Surgery, 2008, 136(1): 199-204), and Jablonska et al (Pathology and Oncology Research, 1997, 3(2): 126-129) each demonstrate methods of obtaining a biological sample, such as blood or serum, from a subject and assaying the level of one or more biomarkers in the sample is routine and conventional in the prior art. Riordan et al demonstrates methods of obtaining blood from a subject, assaying levels of IL-6 and TNFRI in serum from the blood, and determining whether the subject has been symbiotic-treated or placebo-treated (see Table I, in particular). Kilic et al teaches methods of obtaining blood from a subject and assaying levels of IL-6 and TNFRI in serum from the blood (pages 200-201, in particular). Jablonska et al teaches methods of obtaining blood from a subject and assaying levels of IL-6 and TNFRI in serum from the blood (Abstract, in particular).
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of obtaining a biological sample, such as blood or serum, from a subject and assaying the level of one or more biomarkers in the sample would conventionally and routinely perform such steps. Further, the specification describes methods of measuring levels of biomarkers as “conventional methods” ([0047], in particular). Further, the active Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). 

Conclusion


	
	
	
	
	
	
	
	
	
	
	
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642